            Case 1:19-cv-12564-MBB Document 55 Filed 02/02/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )                C.A. No. 19-12564-MBB
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, IMMIGRATION )
 AND CUSTOMS ENFORCEMENT,          )
                                   )
                    Defendants.    )
                                   )
                                   )


                                   JOINT STATUS REPORT

       Since the last status conference, the parties have been diligently negotiating search terms

for email searches. The parties are on the cusp of an agreement regarding those search terms, and

expect to have negotiations completed and an agreement reached as early as this week. Defendants

anticipate re-starting rolling releases of materials at the end of this month, with monthly

productions to follow. Those releases would include materials responsive to all outstanding

request, including requests seeking emails.

       Regarding the production schedule, the parties’ positions are as follows:

       I.       Plaintiffs’ Position

       This case has been pending since December 2019, and Plaintiffs have not received a single

document since September of last year. Plaintiffs reiterate their request from the previous status

report that Defendants review and produce 750 documents per month, at which pace Plaintiffs
            Case 1:19-cv-12564-MBB Document 55 Filed 02/02/21 Page 2 of 6




estimate the entire production could be complete in approximately five months. In the alternative,

Plaintiffs request that the Court order Defendants to complete production in five months.

          Plaintiffs also maintain their position from the prior status report that the Court can and

should continue to hear arguments and issue orders regarding the production schedule in this

matter.

          II.    Defendants’ Position

          Regarding timing of the releases of the outstanding requests, Defendants reiterate their

previous position. That is, Plaintiffs improperly seek highly extraordinary injunctive relief,

through a status report, that would require a federal agency to process and release documents at

speeds that are well beyond its current capacity, as described in a detailed declaration from the

agency’s head FOIA officer. The Court should deny Plaintiffs’ request for at least the following

three reasons.

          First, Plaintiffs’ request violates the federal rules. “A request for a court order must be

made by motion.” Fed. R. Civ. P. 7(b)(1). Here, Plaintiffs seek a court order requiring Defendants

to process and release documents through a status report. If Plaintiffs insist on seeking this relief,

they should comply with the federal rules and file a motion. Because they have not done so, the

Court should reject their request at this time.

          Second, Plaintiffs seek a form of highly extraordinary injunctive relief without even

attempting to comply with Rule 65 of the Federal Rules of Civil Procedure or governing case law.

See, e.g., Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (describing requirements

for injunctive relief). At bottom, Plaintiffs seek “affirmative action by the non-moving party in

advance of trial”—a type of injunctive relief that is known as “a mandatory preliminary

injunction.” Braintree Labs., Inc. v. Citigroup Glob. Markets Inc., 622 F.3d 36, 40–41 (1st Cir.

2010) (comparing prohibitory and mandatory injunctions). Yet, Plaintiffs have not even attempted


                                                   2
          Case 1:19-cv-12564-MBB Document 55 Filed 02/02/21 Page 3 of 6




to demonstrate the necessity for any type of injunction, let alone the highly extraordinary type of

injunction they seek here. Until Plaintiffs support their request in the manner required by Rule 65

and governing case law, the Court should deny their request.

       Third, even if Plaintiffs had filed a motion that attempted the demonstrate the grounds for

the relief they seek (and they did not), their request should be rejected for the reasons described in

Defendants’ declaration filed on August 18, 2020. Doc. # 43. In that declaration, ICE’s head

FOIA officer described in detail why it is difficult for ICE to process and review greater than 500

pages per month. See generally id. Defendants will not rehash those arguments here, other than

to say that they have offered Plaintiffs a potential compromise of processing and reviewing 750

pages per month—a 50% increase. Plaintiffs, however, rejected that compromise. With that

exception, Defendants incorporate their earlier declaration into this status report.

       In addition, Defendants wish to inform the Court that the challenges in processing,

reviewing, and releasing the requested documents in this case—in particular, HSI Special Agent

Sean Connolly’s emails—are not merely matters of staffing. Rather, the challenges with respect

to those emails in particular center upon mission integrity as well as the health and safety of Special

Agent Connolly, other special agents, and the public. Special Agent Connolly is on active duty,

which requires that HSI special agents perform an extra level of review over his emails to ensure

that their release would not jeopardize HSI’s law enforcement mission as well as the safety of law

enforcement and the public. Because rushing through that process is ill-advised and potentially

dangerous, Defendants are not able to agree to process more than 750 page per month.




                                                  3
         Case 1:19-cv-12564-MBB Document 55 Filed 02/02/21 Page 4 of 6




Date: February 2, 2021                    Respectfully Submitted,


                                          /s/ Lauren Godles Milgroom
                                          Joel Fleming (BBO# 685285)
                                          Lauren Godles Milgroom (BBO# 698743)
                                          Block & Leviton LLP
                                          260 Franklin St., Suite 1860
                                          Boston, MA 02110
                                          (617) 398-5600
                                          joel@blockesq.com
                                          lauren@blockesq.com

                                          Attorneys for Plaintiffs, American Civil
                                          Liberties    Union      Foundation       of
                                          Massachusetts and Lawyers for Civil Rights


                                          Matthew R. Segal (BBO #654489)
                                          Daniel L. McFadden (BBO #676612)
                                          American Civil Liberties Union
                                          Foundation of Massachusetts, Inc.
                                          211 Congress Street
                                          Boston, MA 02110
                                          (617) 482-3170
                                          msegal@aclum.org
                                          dmcfadden@aclum.org

                                          Oren Nimni (BBO #691821)
                                          Lawyers for Civil Rights
                                          61 Batterymarch St.
                                          Boston, MA 02110
                                          (617) 988-0606
                                          onimni@lawyersforcivilrights.org




                                      4
Case 1:19-cv-12564-MBB Document 55 Filed 02/02/21 Page 5 of 6




                                 /s/ Jason Weida_____________
                                 Jason Weida
                                 Assistant United States Attorney
                                 United States Attorney’s Office
                                 John Joseph Moakley U.S. Courthouse
                                 One Courthouse Way – Suite 9200
                                 Boston, MA 02210
                                 (617) 748-3266
                                 Jason.Weida@usdoj.gov

                                 Attorney for Defendants




                             5
         Case 1:19-cv-12564-MBB Document 55 Filed 02/02/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on February 2, 2021.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 6
